Title: To John Adams from William Cocke, 14 September 1797
From: Cocke, William
To: Adams, John



14 September 1797

To inform you that a large number of respectable citizens of the State of Tennessee are found to be within the limits of the Indian Claims. Justice requires that I should speak to you in plain and decided language. When I last had the honour to converse with you and Secretary of War on the subject, I felt myself highly pleased at the assurance you then gave me that you would take the matter under your serious consideration and notify the commissioners the result of your deliberation, from the manner you then expressed yourself I had every reason to believe would have produced a decision favourable to the people. Impressed with this idea, I communicated to them what had passed between us, but to my great mortification and surprise, I have seen an order from Col. Butler, directing the people to prepare to remove from their farms by the 25th of October, it will not be improper to remark to the President that the people of the state of Tennessee know that they are not entirely governed by military laws, that no citizen can be deprived of his property for public conveniency without full compensation and that the Courts Judicial are bound to decide all questions of right, according to the Constitutional Laws of our country. Sir, it is painful to me to make these remarks, but as the Constitution of my country warrant them and as my fellow citizens are likely to be injured, as I conceive contrary to law, as a number of them possess Legal Rights to the land in question, I submit to you whether such orders should not be countermanded, especially at a time when Congress hath had the subject before them and hath postponed it for further consideration, I am Sir with / every sentiment of esteem &c.
